tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jan uniform issue list krrekkekkekekkekekaekkkehenkek kekekkekrkekkekeekkkaeekke rakkkkekewkekkknkeekkekeenhk hakkeakekkekkkeekrekkekkeek attention krekkeekeeawerkekeekekkeek legend church a rare arrkrkah aer rrr nrrere order b sh aerarerenkkraer araki state c iii iir iii iri plan xx me rarer krrerekreeaereraere dear kkkkkekkekekhekkrerekreke this is in response to a letter dated as supplemented by correspondence dated lalalaleialalaialelelelelehuleisleieislielehel and barmera risa eerie seed in which your authorized representative requested a letter_ruling on behalf of order b under sec_414 of the internal_revenue_code the code’ in support of your ruling_request you have submitted the following statements and information order b a not-for-profit corporation chartered under the laws of state c is a religious_order that is organized under is an integral part of and shares common religious bonds and convictions with church a members of order b participate in and facilitate church a religious worship practice and other functions of church a order b also is listed in the official directory of church a for the united_states the internal_revenue_service service has determined that any organization listed or appearing in the church a directory is an organization that is described in sec_501 of the code and exempt from tax under sec_501 effective date order b established plan x a defined contribution savings_plan exclusively for the benefit of common_law employees of order b hired on or after date and their beneficiaries also effective date plan x has been administered by the plan administrative committee an unincorporated organization established for the principal purpose or function of administering and maintaining plan x plan administrative committee members serve at the pleasure of the governing council of order b none of the employees of order b are engaged in providing services for a for-profit organization based on the foregoing statements and representations you request a ruling that plan x is a church_plan within the meaning of sec_414 of the code to qualify under sec_401 of the code an employees’ plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 sec_411 and sec_412 further only the employer or administrator of a plan subject_to the employee_retirement_income_security_act_of_1974 erisa is required to file form_5500 annual return report of employee_benefit_plan church pension benefit plans and various welfare_benefit plans that are church plans are excused from the filing see announcement 1982_47_irb_53 and sec_1 of the instructions to form_5500 sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_1_414_e_-1 of the income_tax regulations the regulations provides in pertinent part that for purposes of code sec_414 the term church_plan means a plan established and at all times maintained for its employees by a church or by a convention or association of churches hereinafter included within the term church’ which is exempt from tax under sec_501 sec_1_414_e_-1 of the regulations provides in pertinent part that for purposes of sec_1_414_e_-1 the term church includes a religious_order if such order is an integral part of a church and is engaged in carrying out the functions of a church whether as a civil law corporation or otherwise listed in the official directory of church a for the united_states and is in this case order b is a religious_order that is organized under the auspices of church a order b is therefore an organization that is described in sec_501 of the code and exempt from tax under sec_501 moreover as an organization that is listed in the official directory of church a in the united_states order b shares common religious bonds and convictions with church a and is therefore associated with church a within the meaning of sec_414 of the code for purposes of the church_plan rules moreover because order b is an integral part of church a and is engaged in carrying out the functions of church a order b is considered to be a church within the meaning of sec_1_414_e_-1 of the regulations and for purposes of the church_plan rules plan x is a retirement savings_plan established effective date by order b exclusively for its common_law employees hired on or after date and their beneficiaries plan x is administered by its plan administrative committee an organization the principal purpose or function of which is the administration or funding of a plan that provides retirement benefits for order b employees and their beneficiaries the plan administrative committee members serve at the pleasure of the governing council of order b accordingly we conclude that plan x is a church_plan within the meaning of sec_414 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto e this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio this ruling therefore is directed only to the taxpayer order b that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions pertaining to the ruling please contact mr s ee identification_number of this office by phone at sarerreseaeaeeeeeeeeese of by fax pincite-9598 for further information if you have sincerely yours carlow a watbins carlton a watkins manager employee_plans technical group
